DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group II (claims 15-34) in the reply filed on 6/6/2022 is acknowledged.

Claims 1-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/6/2022.

Response to Amendment

Claims 1-14 are cancelled.
Claims 15-16, 19-20 are original.
Claims 17-18 are currently amended.
Claims 21-34 are new.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-21, 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frasier (US 2008/0169081).

Regarding claim 15, Frasier discloses: a forging device (see casting mold 45 of [0131] – see also Figs. 13-14) having a base portion (see base member 51 of [0131]; alternatively elevation changing member 502 of [0103]), a forging portion (see main body 47) extending from the base portion and configure to forge a cladding layer (interpreted as capable of operating on metal cladding materials  - see liquid metal of [0155]);
	A forging head fixing device (see gripping of starter seed of claim 146/183) comprising  a cavity (see discharge hole of claim 146/183) (what follows is an intended use) for receiving the forging head;
the through hole (see discharge hole of claim 146/183) and the cavity communicate with each other, and configured to allow an additive material to pass through (only one of Markush group required by claimed subject matter) during formation of the cladding layer.
	Frasier discloses that the solidification is directional ([0093]) and is interpreted as capable of additive manufacturing (i.e. no gantry capable of motion disclosed).
	Frasier is also interpreted as capable of laser use (see laser 46c of [0102]).

	Regarding claim 16, Frasier discloses wherein the forging head fixing device (see gripper of claim 146) comprises a main portion and a holding portion extending downward from the main portion (see crucible 11 of [0146]), the cavity comprises a first cavity penetrating the main portion (the crucible has a cavity as understood by one of ordinary skill in the art – see Fig. 32  bottom wall member his adapted to hold molten metal similarly as claimed), and a second cavity penetrating the holding portion (see Fig. 32), and the base portion is retained within the second cavity (see [0051] and [0146] – the furnace is similarly dual-chambered).

	Regarding claim 17, Frasier discloses: wherein a channel (see channels of [0089]) is arranged in an interior of a holding portion (see cooling media of [0004], [0089]).

	Regarding claim 18, Frasier discloses: an additive manufacturing system (see system of Figs., 13-14), comprising:
	A energy source (see laser of [0096]), interpreted as capable of forming a cladding layer when supplied the appropriate materials;
	A forging device comprising a forging head (see nozzle 253 of [0149]) for forging the cladding layer during formation of the cladding layer;
	Wherein the forging head comprises a base portion (see Fig. 53 – the base portion is melting crucible 122), a forging portion (see inlet end 251a of [0172]) and a through hole formed through the base portion and the forging portion (see pointed end 253a through hole of [0173]); and the through hole is configured to allow an additive material (see liquid metals throughout) to pass through during formation of the cladding layer (most any metal material deposited can be considered the cladding layer).

	Regarding claim 19, Frasier discloses: a forging head fixing device (see gripping of starter seed of claim 146) comprising a main portion(see discharge hold of claim 146), a holding portion (see molten metal dispensing system 125 of [0149]) extending downward from one end of the main portion, a first cavity (see volume contained therein – Fig. 52) penetrating the main portion, and a second cavity (the second cavity is the portion inside structure 251a whereas the first cavity is the cavity outside of the second cavity/152 a and inside structure 258) penetrating the holding portion (the structure penetrates the surface of crucible 122).

	Regarding claim 20, Frasier discloses: a cooling device (see cooling path of [0089]).

	Regarding claim 21, 31: Frasier discloses: a substantially flat forging surface (see wall 114 of [0148]) configured to contact the cladding layer.

	Regarding claim 23, 33: Frasier discloses: wherein the forging portion is located at one side of the through-hole (the forging portion is necessarily located at one side of the through-hole – see Fig. 15 – Applicant has not claimed whether the forging portion is on the upstream or downstream sides of the through-hole).

	Regarding claim 24, 34: Frasier discloses: wherein the forging portion (see main body 47) integrally extends downward from a bottom of the base portion and surrounds the through hole (see Figs. 25 – the main body 47 is surrounding the through-hole; see also discharge hold of claim 136).

	Regarding claim 25, the through-hole is interpreted as tubular (cylindrical – see Fig. 25) in shape.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Frasier (US 2008/0169081) and further in view of Yasukochi (US 2012/0295075).
 
	Regarding claim 22, 32: Frasier does not disclose: wherein the forging portion comprises an arched forging surface.
	In the same field of endeavor of additive manufacturing as Frasier (see title, abs), Yasukochi discloses: a curved stage / carrier / platform ([0039] – curved stage and arched stage are taken as obvious variants to one of ordinary skill in the art).
	To add the arched stage / carrier / platform of Yasukochi to the additive manufacturing apparatus of Frasier had the benefit that it was a suitable design for the forging surface of the apparatus.  See MPEP 2144.04(IV)(B) regarding the obviousness of changes in shape or configuration.
	It would have been obvious to one of ordinary skill in the art to combine the curved / arched platform of Yasukoichi with the additive manufacturing head of Frasier to arrive at the claimed invention before the effective filing date because doing so would have been an art-recognized change in shape / configuration.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Frasier (US 2008/0169081) and further in view of Fang (CN 105087854).

	Regarding claim 26, Frasier does not disclose: wherein a vertical cross section of the through-hole is an inverted trapezoid structure.
	In the same field of endeavor of forging heads for additive manufacturing apparatuses (see title, abs), Fang discloses: wherein the collecting chamber has an inverted trapezoidal shape (see translation claim 7, Fig. 2). 
	To select the collecting chamber of the printhead through-hole to have an inverted trapezoidal shape in Frasier as in the nozzle / outlet of Fang was a suitable change in shape / configuration for the nozzle. See MPEP 2144.04(IV)(B) regarding the obviousness of changes in shape or configuration.
	It would have been obvious to one of ordinary skill in the art to combine the curved / arched platform of Yasukoichi with the additive manufacturing head of Frasier to arrive at the claimed invention before the effective filing date because doing so would have been an art-recognized change in shape / configuration.
	
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Frasier (US 2008/0169081) and further in view of Mark (US 2016/0361869).

Regarding claim 27, Frasier does not disclose: wherein the base portion is formed with a plurality of step portions adjacent to a top end thereof.
	In the same field of endeavor of additive manufacturing nozzles / heads as Frasier (see title, abs), Mark discloses: wherein the conduit nozzle has a double-chamfered outlet (see [0169]).  This reads on a plurality of step portions adjacent to a top end thereof because it does not read that the adjacent is in the top portion / upper portion but adjacent to it – most anywhere in the apparatus is interpreted as adjacent to the top portion.
	To add the double chamfered nozzle of Mark to the additive manufacturing head of Frasier would have arrived one of ordinary skill in the art to the claimed invention before the effective filing date because it would have been a change in shape / configuration and an art-recognized suitability for its intended purposes. 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Frasier (US 2008/0169081) and further in view of Mark 2 (US 2017/0232674).

Regarding claim 28, Frasier does not disclose: wherein the forging head is an alloy material with a hardness greater than 30 on the Rockwell C hardness scale.
	In the same field of endeavor of additive manufacturing heads (see title, abs), Mark discloses: a nozzle tip formed of a material with a Rockwell C hardness of C40 or C50 (both of which options are within the claimed range – see abs/novelty section and claims).
	To select the nozzle with Rockwell C hardness of Mark in the additive manufacturing head of Frasier had the benefit that it allowed for the increased heating of the metal, which improved diffusion and fiber penetration ([0066]) and had the benefit that it increased thermal conductivity ([0008]) of the printhead.
	It would have been obvious to one of ordinary skill in the art to combine the nozzle with Rockwell hardness of C40 or C50 of Mark in the nozzle / printhead / outlet of Frasier to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of thermal conductivity of the nozzle tip.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Frasier (US 2008/0169081) and further in view of Mark 2 (US 2017/0232674), and Hanlon (US 2011/0052443).

Regarding claim 29, the combination Frasier / Mark does not disclose: wherein the alloy material comprises a carbonized tungsten based had alloy comprising less than 30 wt. % cobalt.
	Reasonably pertinent to the problem Applicant was trying to solve regarding thermal-resistant alloys (see title, abs, [0036]), Hanlon discloses: an alloy of tungsten with cobalt (see claim 1) with less than 30 wt % cobalt (3-4.9 wt % cobalt is an overlapping range to the claimed range).  See MPEP 2144.05 regarding the obviousness of similar, approaching and overlapping ranges, amounts and proportions.
	To select the alloy of Hanlon in the additive manufacturing head of Frasier had the benefit that it improved the thermal barrier properties of the head ([0036]).
	It would have been obvious to one of ordinary skill in the art to combine the alloy of Hanlon with the printhead of Frasier to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for improvement of the thermal barrier properties of the head.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Frasier (US 2008/0169081) and further in view of Mark (US 2017/0232674), and Ellison (US 2006/0247350).

Regarding claim 30, the combination Frasier / Mark does not disclose: wherein the alloy material comprises a nickel-based alloy with greater than 10 % tungsten.
Reasonably pertinent to the problem Applicant was trying to solve regarding nozzles with temperature resistance (see title, abs, [0034]), Ellison discloses: an alloy for manufacturing a nozzle with nickel and tungsten and more than 10 wt. % tungsten (see claim 42 – a species which anticipates the entire claimed range is disclosed – see 12.5 wt. % tungsten and 10% cobalt).  See MPEP 2144.05 regarding the obviousness of similar, approaching and overlapping ranges, amounts and proportions.
To select the alloy of Ellison in the additive manufacturing head of Frasier had the benefit that it improved the abrasion resistance properties of the head ([0034]).
	It would have been obvious to one of ordinary skill in the art to combine the alloy of Ellison with the printhead of Frasier to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for improvement of the abrasion resistance properties of the head.
	 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
While cobalt-tungsten-carbon alloys were known in the art of bit manufacturing for boring apparatuses – see Mirchandani (US 2010/0044115) [0051] - , this reference would NOT be combinable with Frasier.
	While tungsten, cobalt alloys were known in the supercapacitor art before the effective filing date – see Lashmore (US 2008/0225464) claim 2 – such alloys would NOT have been useful in additive manufacturing nozzles before the effective filing date.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743